Exhibit 10.7

 

PROMISSORY NOTE

 

 

$438,000

 

July 25, 2002

 

 

FOR VALUED RECEIVED, and legally bound hereby, INNSUITES HOSPITALITY TRUST
(“Maker”), an Ohio real estate investment trust, having an office at 1615 East
Northern Avenue, Suite 102, Phoenix, Arizona 85020 hereby promises to pay to
Hulsey Hotels Corporation (“Note Holder”) or order and address as specified
below the principal sum of FOUR HUNDRED THIRTY EIGHT THOUSAND AND 00/100 DOLLARS
($438,000), with interest on the unpaid principal balance thereon from time to
time outstanding, at the rate of seven percent (7.00%) per annum, computed on a
three hundred sixty (360)-day year, to be due and payable in installments of
principal and interest as follows:

 

(A)                              $438,000 amortized over 48 months at 7%
interest ($10,488.46/month). This Note is non-recourse secured by 225,390 RRF
Limited Partnership Class B units. Monthly installments of interest only to
begin August 1, 2002.  Monthly installments of principal and interest to begin
on April 1, 2003.

 

(B)                                Payments to be made payable to:

Hulsey Hotels Corporation

1615 E. Northern Avenue,

Suite 102

Phoenix, AZ 85020

 

The 225,390 RRF Limited Partnership Class B units will remain as security for
the unpaid balance on the Note. Payments made under this note shall be subject
to any current bank or mortgage covenants.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

10 days late, $50 penalty

35 days late, $150 penalty

Over 35 days late, Note Holder could declare the note in default and call the
entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

 

 

 

 

 

INNSUITES HOSPITALITY TRUST,

 

 

 

an Ohio real estate investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Marc E. Berg

 

 

 

 

 

 

 

 

Name: Marc E. Berg

 

 

 

 

 

 

 

 

Title: Secretary Treasurer

 

 

 

1

--------------------------------------------------------------------------------